* Headnote 1. Appeal and Error, 4 C.J., section 3026.
The appellant, Friis, appeals from a judgment in favor of the appellee for five thousand dollars for personal injuries *Page 384 
received while riding in an automobile operated by appellant and belonging to him. The plaintiff was a minor fourteen years old and was invited to make a trip with the appellant and some relatives and friends to Vicksburg on a certain occasion. There were seven people in the automobile, Mr. Friis, Mr. Lanehart, Mr. Lanehart's young daughter, Mr. Friis' niece, Mr. Kettringham, plaintiff, and her sister. They left Natchez about ten o'clock in the morning and reached Vicksburg shortly after noon on that day, remained in Vicksburg until about midnight, when they started on the return trip. On the public highway from Vicksburg to Natchez, along which the defendant was traveling south, about four or five miles out of Vicksburg, there was an incline or hill, at the foot of which was a road that intersected the main highway leading from Vicksburg to Natchez, and along which the defendant was driving his automobile at a rate of from twenty to twenty-five miles an hour; that at the foot of said hill the main highway turns to the left and the intersecting road turns to the right; and that at the point of intersection of said roads and lying between them was a ravine or bayou, and just beyond the point of intersection there was a bridge which crossed the bayou and main highway. As he approached the place of intersection, Mr. Friis was traveling on the right-hand side of the road and was about to take the road to the right, when he saw the bridge over the road to the left and knew that that was the road which led to Natchez. He thereupon undertook to steer the automobile into the road on the left, when it went over the embankment, turned turtle, and injured the plaintiff; her skull was fractured in a very serious manner, and for some time she was in a serious condition. She was carried to a hospital in Vicksburg and there treated, having an operation, and remained in the Vicksburg hospital some two weeks, when she returned home. The injury occurred a few days after the Natchez school opened where she attended school, and she was unable, on account *Page 385 
of her injuries, to attend school any more during that session.
The defendant in part testifies as follows with reference to the happening of the injury:
"Q. Tell the jury how the accident happened? A. Well, we was coming from Vicksburg, and about four miles out of town, we was coming down a slope — when I got down to this slope I was coasting downhill about twenty miles an hour, and it looked like the road was right straight ahead; it looked like right straight ahead, and when I got to this curve, I couldn't tell it was a curve, couldn't see the curve until I got right where it was, and when I got to this curve I was on the right-hand side of the road, and when I seen the bridge, I knowed that was the way, and between where I was and the bridge there was a dark place that had a lot of weeds and bushes growed up in it, and I was headed right off in there, and I turned the wheel and throwed on the brakes, and when I did, the car skidded and turned right down this embankment.
"Q. State whether or not there was loose gravel along there? A. There was.
"Q. Did you know there was loose gravel there before you got on it? A. No, sir.
"Q. State whether or not you ran the car off of the embankment? A. Did not — it turned over; the back end went off first and the weight of the car pulled it off in there, and when it turned over the car was headed back towards Vicksburg."
The other witnesses testified that the automobile was going downhill at about twenty-five miles per hour.
The plaintiff obtained the following instruction:
"The court instructs the jury for the plaintiff that if they believe from the evidence in this case that the defendant, upon approaching the bridge at or near where the injury to plaintiff occurred, and while approaching said bridge, operated his car at a greater rate of speed than ten miles per hour, then under the law the defendant was guilty of negligence; and in this case if they *Page 386 
further believe from a preponderance of the evidence that such negligence of the defendant was the cause of the car going over the embankment, or contributed to the car going over the embankment whereby plaintiff was injured, then it is the sworn duty of the jury to find for the plaintiff in such sum as they may believe from the evidence will compensate her for the injuries she sustained, not to exceed the sum of seven thousand five hundred dollars, the amount sued for."
The plaintiff requested and was refused a peremptory instruction on liability. The instruction above set out invoked in plaintiff's behalf section 5777, Hemingway's Code, section 4, chapter 116, Laws of 1916, and, also, section 5785, Hemingway's Code, section 12, chapter 116, Laws of 1916 and the instruction above set out submitting this theory is complained of as constituting reversible error and the contention is made that the said sections above referred to do not operate in favor of a guest riding in an automobile being driven by the person in charge thereof, but that such statute only operates for the protection of other parties using the highway, and has no application to the other occupants of the automobile driven in violation of these statutes. Upon this question the members of this division of our court are disagreed, but we all think that independent of these sections, and upon the defendant's own testimony, he was guilty of negligence in the operation of the car under the circumstances, and that he is liable for the injuries inflicted as the result of such negligence.
It clearly appears from the defendant's testimony that he was going down a grade at about twenty miles an hour, in the middle of the night, and that he could not see clearly the situation lying ahead of him, and that he undertook to make a sharp curve while going at such unsafe rate of speed over a road with which he was not familiar. It certainly was unsafe and reckless to undertake to operate the automobile in the manner and under the circumstances in which it was being operated at the *Page 387 
time the injury occurred. An injury of the kind which did occur could be reasonably anticipated.
We think that, taking the defendant's own version of the affair as being true, he is liable for the injury, and the judgment will be affirmed.
Affirmed.